AGREEMENT


THIS AGREEMENT (the “Agreement”) is made and entered into as of this 21st day of
January, 2011, by and between (i) LIGHTYEAR NETWORK SOLUTIONS, INC. (“LNS”) and
(ii) RONALD L. CARMICLE (“Carmicle”).


RECITALS


WHEREAS, LNS desires to obtain a loan in the principal amount of $2,000,000 (the
“Loan”) from First Savings Bank, F.S.B. (the “Bank”);


WHEREAS, the Bank agreed to the Loan on the condition that it receive, among
other things, a guaranty of up to $750,000 of LNS’s obligations under the Loan
from Carmicle;


WHEREAS, Carmicle agreed to execute a guaranty in favor of the Bank pursuant to
the terms of that certain Absolute Continuing Guaranty Agreement dated January
21, 2011 (the “Guaranty Agreement”), in exchange for the payments set forth
below; and


WHEREAS, LNS agreed to make the payments to Carmicle in order to secure the Loan
pursuant to the terms of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:


1.           Guaranty.  On the closing date of the Loan (the “Closing Date”),
Carmicle shall execute and deliver the Guaranty Agreement to the Bank.
 
2.           Consideration; Payments.
 
(a).           In consideration of Carmicle’s execution and delivery of the
Guaranty Agreement and upon the payment schedule set forth in Section 2(b)
hereof, LNS will pay Carmicle:
 
(i)           an initial payment of Sixty Thousand and No/100 Dollars ($60,000);
and,
 
(ii)           subsequent payments of Sixty Thousand and No/100 Dollars
($60,000) for each anniversary date of this Agreement on which LNS has
outstanding Obligations (as defined in the Guaranty Agreement); provided,
however, that if the maturity date of the Loan falls on an anniversary date of
this Agreement, and all of LNS’ Obligations are satisfied on that date, then no
additional payment will be due for that period.
 
(b).           LNS will pay Carmicle amounts due under this Agreement in monthly
installments of Five Thousand and No/100 Dollars ($5,000) beginning on February
1, 2011 and continuing until such time as all amounts due to Carmicle hereunder
are paid in full.
 
3.           Miscellaneous.
 
(a).           Income Tax Consequences.  LNS and Carmicle acknowledge and agree
that each is solely responsible for the income tax consequences these
transactions have on such individual’s tax liability and reporting the
transactions for federal, state and local taxing authorities.
 
 
 

--------------------------------------------------------------------------------

 
 
(b).           Termination.  This Agreement shall terminate immediately upon
LNS’ final payment of all amounts due to Carmicle hereunder.
 
(c).           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Kentucky, without reference to conflicts of law principles.
 
(d).           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.
 
(e).           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
parties hereto.
 
(f).           Assignment/Binding Effect.  Neither this Agreement, nor any right
hereunder, may be assigned by any of the parties hereto without the prior
written consent of the other parties.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective heirs, personal
representatives, successors and assigns.
 
(g).           Severability.  In the event that any covenant, condition, or
other provision herein contained is held to be invalid, void, or illegal by any
court of competent jurisdiction, the same shall be deemed to be severable from
the remainder of this Agreement and shall in no way affect, impair, or
invalidate any other covenant, condition, or other provision contained herein.
 
(h).           Counterparts; Facsimile Signatures.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may be executed by facsimile signatures.
 
(i).           Sections and Section Headings.  The headings of sections and
subsections are for reference only and shall not limit or control the meaning or
interpretation of this Agreement.
 


 


 
[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.







 
/S/ Ronald L. Carmicle
   
RONALD L. CARMICLE
         
(“Carmicle”)
                     
LIGHTYEAR NETWORK SOLUTIONS, INC.
             
/S/ J. Sherman Henderson, III
   
J. Sherman Henderson, III, CEO
         
(“LNS”)
 









 
S-1

--------------------------------------------------------------------------------

 